Citation Nr: 0025248	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  93-08 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable evaluation for residuals of 
shell fragment wounds to the left deltoid area, left axilla, 
and left hand with limitation of motion of the left index 
finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The appellant served on active duty from September 1965 to 
October 1968.

This case returns to the Board of Veterans' Appeals (Board) 
on a Joint Motion for Partial Remand and to Stay Further 
Proceedings.  The appeal originates from decisions dated in 
August 1991 and November 1992 by the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
September 1999, the Board denied a compensable rating for 
residuals of shell fragment wounds to the left deltoid area, 
left axilla, and left hand with limitation of motion of the 
left index finger.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).


REMAND

In March 2000, Counsel for the Secretary and Counsel for the 
veteran filed a Joint Motion for Partial Remand and to Stay 
Further Proceedings.  In March 2000, the Court issued an 
Order which granted the motion and vacated the Board's 
decision with respect to the denial of a compensable 
evaluation for residuals of shell fragment wounds to the left 
deltoid area, left axilla, and left hand with limitation of 
motion of the left index finger.  The case was remanded to 
the Board for further proceedings consistent with the Court's 
Order.

In the Motion, it was indicated that the Board did not 
consider evaluation of the appellant's shell fragment wounds 
as a muscle injury and that pursuant to 38 C.F.R. 
§ 4.56(d)(1)(iii) objective findings regarding slight muscle 
disabilities include minimal scar, no evidence of fascial 
defect, atrophy or impaired tonus, and no impairment of 
function or metallic fragments retained in muscle tissue.  
Since the medical evidence of record reflects the presence of 
a small metallic fragment in the biceps region, it was 
determined that additional development is necessary to 
evaluate the shell fragment residuals under any applicable 
Diagnostic Codes regarding muscle disabilities.  

In view of the above, the Board believes that additional 
medical development is necessary in order to comply with the 
Joint Motion and to determine whether there is any basis for 
a compensable rating under all potentially applicable 
Diagnostic Codes.  Accordingly, this case is REMANDED for the 
following development:

1.  The appellant should be scheduled for 
a VA examination to evaluate his 
residuals of shell fragment wounds to the 
left deltoid area, left axilla and left 
hand with limitation of motion of the 
left index finger.  Documentation of the 
notification to the appellant of the 
examination should be associated with the 
claims folder.  The appellant should also 
be notified of the consequences of any 
failure to report for the scheduled 
examination.  All indicated tests should 
be accomplished.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination.  The examiner's report 
should fully set forth all current 
complaints, pertinent clinical findings 
and diagnoses, and should describe in 
detail the extent of any muscle 
impairment including functional loss due 
to residuals of the shell fragment 
wounds.  

Consideration should be given to any loss 
of function due to reduced or excessive 
excursion, or due to decreased strength, 
speed or endurance as well as any 
functional loss due to absence of 
necessary structures, deformity, 
adhesion, or defective innervation.  The 
examiner should comment on any functional 
loss due to weakened movement, excess 
fatigability, incoordination, or pain on 
use, and should state whether any pain 
claimed by the appellant is supported by 
adequate pathology and evidenced by 
visible behavior.  In this regard, the 
examiner's attention is directed to the 
opinion provided by a VA physician in 
December 1998 as well as the findings 
noted on private examinations in March 
and June 1999.

The examiner should provide an opinion 
regarding the degree of industrial 
impairment due to the shell fragment 
wounds and give the rationale for any 
opinions expressed.  

2.  Upon completion of the above 
development the RO should again 
adjudicate the appellant's claim with 
particular consideration of the 
provisions of 38 C.F.R. § 4.56.  If the 
claim remains denied, the appellant and 
his representative should be provided an 
appropriate Supplemental Statement of the 
Case and given the opportunity to 
respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


